DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic
invention. These species are deemed to lack unity of invention because they are not so linked
as to form a single general inventive concept under PCT Rule 13.1.

To comply with this requirement, Applicants is required to make the following species
election:
Formula I – elect the identity of ONE compound of Formula I as it applies to Claims 1-11.
Note: Applicant MUST provide at least one of the following: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural
depiction of the elected compound; (iv) the identity of each and every substituent contained
therein the elected compound (i.e. R1-R3, etc.); as well as the claims readable upon the elected
compound.
a single species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: At least Claim 1 is generic. 
The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schwarz et al. (WO 2017/005717 A1), cited in the written opinion filed on 04/04/2019, hereinafter Schwarz, as evidenced by Hu et al. (Chemical reviews 114.10 (2014): 5572-5610), hereinafter Hu.
Whether a particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," is considered with respect to novelty and inventive step. The shared technical feature of formulation comprising formula I lacks novelty or inventive step because Schwarz discloses a similar structure of the following formula and structure for controlling pests (Claims 1-12):

    PNG
    media_image1.png
    267
    231
    media_image1.png
    Greyscale

The closest examples from Schwarz can be found in Examples 14 and 15. The difference between the claimed formula and Schwarz’s lies mainly in the A position in the thiadiazole ring Z, wherein the instant claims shows substitution of an A group between the S and the nitrogen (See Z-4 below), whereas Schwarz teaches the substitution between the two nitrogens. 

    PNG
    media_image2.png
    276
    1047
    media_image2.png
    Greyscale

However, as can be seen in the above positioning, the instant Formula I also allows positioning between the two nitrogens, see Z-1, in this case replacing thiadiazole with an oxadiazole, which are bioisosteric replacements, as evidenced by Hu (Entire section 5, beginning on p. 5600).  
Thus, the compound instantly claimed is rendered obvious by substitution of the thiadiazole group of Schwarz with an oxadiazole bioisostere, arriving at a compound of the instant formula I having Z-1. Therefore, the claim elements are expressly taught or are rendered obvious by Schwarz as evidenced by Hu.  The technical feature is not above the prior art, and therefore is not a special technical feature. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/J.Y.S./Examiner, Art Unit 1616  

/Mina Haghighatian/Primary Examiner, Art Unit 1616